Citation Nr: 1231767	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine prior to August 13, 2008, also diagnosed as degenerative disc disease (DDD).

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine, also diagnosed as degenerative disc disease (DDD) from August 13, 2008.

3.  Whether the Veteran has a separate compensable neurologic abnormality affecting the right leg that is associated with the service-connected lumbar spine disability.  

4.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

In May 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing at the RO.  A transcript of the hearing is of record.

The Veteran's claim was remanded in October 2007, April 2009, and November 2010 for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran VA examinations.  The requested development was completed and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

While on remand, the RO was directed to have the Veteran examined to resolve the conflicting evidence of record as to whether the Veteran's service-connected lumbar spine disability included a neurological/radicular component.  The Veteran's long-standing complaints of left lower extremity radiculopathy were subsequently confirmed by a December 2010 examiner, and the RO thereafter issued a rating decision in March 2012 by which service connection for left lower extremity radiculopathy was granted.  An initial 10 percent disability rating was assigned, effective from January 2, 2011.  Notice of the March 2012 decision and the Veteran's appellate rights were provided to him in April 2012.  To date, the Veteran has not expressed disagreement with either the effective date or the initial 10 percent disability rating assigned for the grant of service connection for left lower extremity radiculopathy; however, the time period to submit an NOD in this regard has not yet expired as of the date of this decision.  

In a statement prepared in October 2011, the Veteran reported that his neck pain had worsened.  He asserted that he was losing strength and use of his left arm, and was getting vicious headaches from the disc in his neck pressing on his nerves.  He attached a copy of an August 2010 MRI of the cervical spine which confirms a small left lateral disc bulge compressing the left intervertebral nerve at C3/4.  In light of the foregoing, the issue of entitlement to an increased rating for the service-connected cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran has an increased rating claim pending and has indicated on a number of occasions that he is unemployable due to service-connected disabilities.  This raises the issue of a TDIU.  A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran is not employed according to the most recent evidence of record.  Inasmuch as there is evidence of unemployability, a claim for a TDIU is raised by the record.  

The issues of whether the Veteran has a separate compensable neurologic abnormality affecting the right leg that is associated with the service-connected lumbar spine disability and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 13, 2008, the Veteran's service-connected lumbar spine disability was manifested by evidence of painful limitation of motion, minimal osteophytic changes in the lumbar vertebrae consistent with degenerative changes, mild lumbar facet joint syndrome, antalgic gait, mild DJD, mechanical low back pain without lateralizing neurological deficit, and lumbosacral and lumbar facet tenderness.  The Veteran's range of motion of the lumbar spine was limited due to pain; however, the evidence does not demonstrate motion limited to 60 degrees or less (including the point at which pain begins), or objective evidence of spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

2.  Between August 13, 2008 and December 30, 2010, the Veteran's service-connected lumbar spine disability has been manifested by objective evidence of painful limitation of motion, diffuse tenderness in the lumbar spine, slow gait, with range of motion of the lumbar spine to 70 degrees with either inability to complete repetitive motion or motion additionally limited by pain on use to 50 degrees, but with normal flexion and extension with pain and a normal gait and normal curvature shown on VA treatment records from November 2008 through December 2009.  

3.  As of December 30, 2010, the Veteran's service-connected lumbar spine disability has been manifested by limitation of motion to 50 degrees with additional severe functional impairment due to pain and flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected lumbar spine disability, diagnosed as degenerative joint disease and degenerative disc disease, are not met for any period of time covered by this appeal prior to August 13, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  The criteria for the assignment of a rating in excess of 20 percent are not more nearly approximated prior to December 30, 2010 for the service-connected orthopedic manifestations associated with the service-connected lumbar spine disability, diagnosed as degenerative joint disease and degenerative disc disease.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5242, 5243 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a 40 percent disability rating, but no higher, for the orthopedic manifestations associated with the service-connected lumbar spine disability, diagnosed as degenerative joint disease and degenerative disc disease, are more nearly approximated as of December 30, 2010, but no earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran filed his initial claim of service connection for a lumbar spine disability in January 2006.  In February and March 2006, the RO issued duty-to-assist letters to the Veteran that provided the Veteran with notice of how to substantiate a claim of service connection, what evidence VA would obtain on behalf of the Veteran and what evidence the Veteran should provide.  In addition, the letters notified the Veteran about the assignment of disability ratings and effective dates for all grants of service connection.  In response, the Veteran indicated in March 2006 that he had no other evidence to submit at that time.  In an April 2006 rating decision, service connection for degenerative joint disease of the lumbar spine was granted and an initial evaluation of 10 percent was assigned effective January 31, 2006.  The Veteran disagreed with that determination, and appealed the initial 10 percent rating assigned for the service-connected lumbar spine disability.  With regard to this increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection for the lumbar spine disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The case was remanded in October 2007 and April 2009 for additional development of the record with respect to this issue.  In a June 2010 rating decision, the 10 percent rating was increased to 20 percent, for the service-connected lumbar spine disability, effective from August 13, 2008.  As the increase from 10 percent to 20 percent is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The case was remanded again in November 2010 for additional development of the record and the Veteran was afforded an additional VA examination to assess the current nature and severity of the service-connected low back disability, and, in particular whether the Veteran's degenerative disc disease of the lumbar spine was productive of neurological impairment.  Additional VA medical records were obtained and the VA examination was held in December 2010.  The examiner provided specific answers to the remand directives, as requested.  Subsequent to the examination, the RO issued a rating decision in March 2012 whereby a separate grant of service connection was established for left lower extremity radiculopathy.  An initial 10 percent rating was assigned, effective from January 2, 2011.  The Veteran was notified of his appeal rights and to date, has not filed an appeal.  

In sum, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The medical examination reports of August 2008 and December 2010 are adequate as they are based on a review of the history, a physical examination, and as information was provided that is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the service-connected lumbar spine disability issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

As discussed above, the Veteran's claim was previously before the Board in October 2007, April 2009 November 2010 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination.  The requested development was completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, VA has complied with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

II.  Increased Rating

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected lumbar spine disability.  The Veteran was originally granted service connection for DJD of the lumbar spine in the April 2006 rating decision currently on appeal.  The RO evaluated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine) as 10 percent disabling, effective January 31, 2006.  In June 2010, the RO increased the Veteran's disability evaluation to 20 percent under 38 C.F.R. § 5243 (intervertebral disc syndrome), effective August 13, 2008.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the RO improperly switched code provisions and evaluated the Veteran's disability under Diagnostic Code 5243.  No explanation was offered for this change, but ostensibly, it was made after the August 2008 VA C&P examiner diagnosed the Veteran as having DDD.  In any case, the Board will evaluate the Veteran's service-connected lumbar spine disability under all applicable rating criteria for the sake of completeness.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board has considered staged ratings in this case, and, as will be further discussed below, the evidence shows that the Veteran's lumbar spine disability worsened at some point after his 2006 VA examination, and has continued to do so.  As such, staged ratings are for application in this case.

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for applying the rating formula.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also, Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

An evaluation of 60 percent, the maximum schedular rating, requires IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An evaluation of 40 percent requires IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Plate V provides a pictorial of the normal range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2011).  

Service treatment records (STRs) associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in August 1971 prior to entering service.  The clinical evaluation was essentially normal and no back or neurological abnormalities were found at that time.  He was later injured in July 1972 while serving in Germany and sustained multiple injuries to his body after he was struck by an automobile while riding his bicycle.  The Veteran was placed on physical profile for a period of time following the accident and reported continued complaints of low back pain thereafter.  A lumbar spine x-ray taken in June 1973 showed no significant abnormalities.  The Veteran was also afforded a clinical evaluation and physical examination in October 1974 prior to discharge from service.  The clinical evaluation was normal and no back or neurological abnormalities were found.  

The Veteran presented to a VA medical facility in December 2004 for a lumbar spine x-ray after reporting back pain.  According to the examiner, the Veteran's physical examination was described "OK."  The results of this x-ray were interpreted to show evidence of minimal osteophytic changes in the lumbar vertebrae consistent with degenerative changes.  No evidence of lytic or blastic lesions, or scoliosis was found.  However, the examiner noted evidence of atherosclerotic disease in the aorta.  

The Veteran sought additional VA medical care in January 2006.  His past medical history was significant for lumbago since 1974.  Upon physical examination, the examiner found no evidence of edema.  A neurologic examination was negative for any gross motor or sensory deficits.  The impression was lumbago.  The examiner recommended non-steroidal anti-inflammatory (NSAIDs) drugs to treat this condition.

The Veteran was afforded a VA Compensation and Pension (C&P) spine examination in April 2006.  At the time of the examination, the Veteran reported a history of cervical and lumbar spine pain following an in-service bicycle accident.  The Veteran denied constant pain or radiating pain, but reported episodes of flare-up when he walked more than one mile or stood for more than one hour.  The Veteran was previously employed as a mechanic, but indicated that his back pain precluded him from working as a mechanic since 2001.  The Veteran was, however, able to do "odd jobs," but he did not elaborate on the type or nature of these jobs.

Range of motion testing of the lumbar spine on forward flexion was pain-free to 80 degrees, with pain from 80 to 90 degrees.  Extension was pain-free from 0 to 8 degrees, with pain from 8 to 14 "total endpoint."  Lateral flexion was pain-free from 0 to 30 degrees, while lateral rotation was pain-free from 0 to 40 degrees.  The examiner also reported that the Veteran's range of motion of the lumbar spine was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  An antalgic gait and tenderness in the lumbar spine was noted, but no evidence of spasm was found.  Straight leg raise testing was negative bilaterally for neurological complaints and motor strength was 5/5 with adequate balance and tone.  A sensory examination was intact to light touch and vibration, while deep tendon reflexes were +2 and symmetrical.  X-rays of the lumbar spine showed "some" degenerative changes at L5-S1 with incidental calcification of the aorta.  No interval change was found since the 2004 x-rays.  The impression was mild DJD of the lumbar spine.

The Veteran testified before the undersigned VLJ in May 2007.  The Veteran, based on questioning from his representative, provided testimony which suggested that the April 2006 C&P examination and the VA medical treatment he received was inadequate.  More specifically, the Veteran testified that he bent over as far as possible, even though he was in pain, essentially indicating that he had pain prior to 80 degrees, although he did not specifically indicate at the hearing at exactly what point his pain began.  In addition, the Veteran testified that he did not repeat the motions, and he was therefore unclear as to how the examiner was able to provide findings regarding repetitive motion.  The Veteran also testified that the condition of his back had worsened since the April 2006 VA examination.  In addition, the Veteran reported difficulty with "basic everyday stuff" such as bending, lifting, stooping, and playing with his children.  Finally, the Veteran testified that his service-connected disabilities kept him from working.  

The Veteran sought additional VA care in September 2007 for gradually worsening back pain over the past 20 years.  He denied any history of back surgery or incontinence.  A physical examination of the Veteran's back showed no evidence of scoliosis, erythema, or swelling.  Deep tendon reflexes were +1 and symmetrical.  Passive straight leg testing was positive at 0 degrees on the left and at 20 degrees on the right.  A computed tomography (CT) scan of the lumbar spine revealed evidence of mechanical low back pain without lateralizing neurological deficit.  

In November 2007, the Veteran underwent a VA pain clinic consultation to "help stabilize his low back pain."  The Veteran reported subjective complaints of low back pain with radiation up the spine and into the neck.  The Veteran described this pain as throbbing, shooting, sharp, gnawing, hot burning, aching, heavy, tender, splitting, tiring, exhausting, fearful, punishing, and cruel.  He rated his pain as a 6.5 on a scale of one to ten (with ten being the most severe) and described his pain as "horrible."  The Veteran's symptoms were exacerbated by standing, bending forward, sitting, and physical activity.  A physical examination showed the Veteran to be in no acute distress with a normal gait and spinal curvature.  The examiner found evidence of lumbosacral and lumbar facet tenderness, but straight leg raise testing and Patrick's sign were negative bilaterally.  Strength was 5/5 and symmetric throughout and deep tendon reflexes were noted to be "brisk."  Lumbar flexion and extension caused pain, more so on extension.  No neurological deficits were found.  The impression was mild lumbar facet joint syndrome.

The Veteran was afforded another VA C&P spine examination in August 2008.  He reported having a history of low back and neck pain since being hit by a car in service.  At the time of the examination, the Veteran reported daily complaints of nearly continuous back pain.  He described his lumbar spine pain as severe, rating it seven out of ten (with ten being the most severe).  The Veteran's symptoms were exacerbated by prolonged sitting and standing and he reported occasional radiating pain to the left lower extremity.  According to the Veteran, the radiating pain affected his ability to walk.  However, the Veteran denied any incapacitating episodes during the last 12 months that required bed rest prescribed by a physician, and did not report any flare-ups.  He used a cane "at times" for ambulation and reported no problems in completing activities of daily living (ADLs).  The Veteran stated that he was unemployed since 2000 secondary to his low back disability.

Upon physical examination, the Veteran had flexion to 70 degrees, extension to 5 degrees, lateral flexion to 20 degrees, and rotation to 35 degrees.  Pain was noted throughout the range of motion, with increased severity noted at the end of each range.  The Veteran was unable to repetitively range his lumbar spine due to "severe" pain.  According to the examiner, the Veteran put forth significant effort on the examination and attempted repetitive ranging.  However, the Veteran's pain became so severe upon returning to a normal range of motion that he would have to hesitate and any repetitive motion, according to the examiner, was not true repetitive motion because it would "take so long for him to recuperate."

The examiner also found evidence of diffuse tenderness in the lumbar spine, but no spasm.  Strength testing was 5/5 in the extremities and straight leg raise testing was negative bilaterally.  The Veteran had +1 and symmetric deep tendon reflexes.  The examiner noted that the Veteran had a slow gait and decreased sensation in the lower aspect of the left leg (in the tibia region).  Otherwise, sensation was noted to be intact and no evidence of abnormal kyphosis, scoliosis, or lordosis was noted on examination.  The examiner reviewed recent CT scan and x-ray results and diagnosed the Veteran as having DDD of the lumbar spine.  

In November 2008, the Veteran underwent a lumbar facet joint injection at a VA medical facility.  In February 2009, the Veteran sought additional care at a VA pain clinic after reporting subjective complaints of chronic low back pain.  The Veteran also reported having radiating pain down the left leg into the feet.  He also acknowledged short-lived relief from his symptoms with steroid injections.  A physical examination of the Veteran's spine showed normal curvature with positive lumbar facet-related tenderness.  The examiner found the Veteran to have normal flexion and extension with pain.  The Veteran's gait was normal and he was described as neurologically intact.  A sensory examination revealed intact sensation to light touch, but decreased sensation at the left L4 nerve root distribution.  Motor testing was intact, but the Veteran was found to have decreased muscle strength.  The impression was lumbar facet joint syndrome and lumbar radiculitis.  The Veteran subsequently underwent a radio-frequency denervation procedure at a VA medical facility for his lumbar facet joint syndrome.  A consent form associated with this procedure indicated that radio waves were used to temporarily destroy a targeted branch of nerves in the spine.

The Veteran returned to the VA pain clinic in April 2009 with subjective complaints of low back pain.  The Veteran also reported having radiating pain down the left leg into the feet.  It was noted that the Veteran's left-sided radio-frequency denervation was "successful."  The Veteran subsequently requested to have the procedure performed on the right lumbar facets.  A physical examination of the Veteran's spine showed normal curvature with positive lumbar facet-related tenderness.  The examiner found the Veteran to have normal flexion and extension with pain.  The Veteran's gait was normal and he was described as neurologically intact.  A sensory examination revealed intact sensation to light touch, but decreased sensation at the left L4 nerve root distribution.  Motor testing was intact, but the Veteran was found to have decreased muscle strength.  The impression was lumbar facet joint syndrome, lumbar radiculitis, and DDD of the lumbar spine.  See also, July and December 2009 VA Pain Clinic notes.

The August 2008 VA examiner provided an addendum to his examination report in April 2010.  Another examination of the Veteran was completed which afforded the examiner another opportunity to assess the severity of his service-connected lumbar spine disability.  Range of motion testing showed flexion to 70 degrees and the examiner noted that the remainder of the Veteran's range of motion remained unchanged from the previous examination.  In particular, however, the examiner found an additional loss of 20 degrees of flexion (to 50 degrees) with repetitive motion.  No objective neurological abnormalities were found on examination.  According to the examiner, this conclusion was bolstered by a review of a CT scan which showed no evidence of central canal or neuroforaminal stenosis.  The examiner also expressed the opinion that it was "at least as likely as not" that the Veteran's DJD and DDD were essentially the same condition.  

According to the examiner, a review of the radiographs of record revealed that DDD had be present for "a long time," and in the examiner's opinion, the "degenerative process of the lumbar spine created the disk condition, and the 2 are completely linked."  The examiner also found that it was "at least as likely as not" that the Veteran's DDD was related to service and the service-connected DJD.

VA outpatient treatment records from August 2010 reveal that the Veteran was treated at the VA pain clinic with nerve block injections.  An August 2010 MRI report revealed disc bulging at L3/4, L4/5 and L5/S1 with intervertebral nerve root compression, and the Veteran noted that his low back pain was getting worse.  The main location of his pain was the low back, and the pain radiated down the left leg to the feet.  The records confirm that the Veteran had RFA (radio frequency ablation) for left lumbar fact joints L4/5 and L5/S1 with positive pain relief which was only short lived in spite of successful diagnostic tests.  At one pain clinic follow-up visit in August 2010, the Veteran reported that he was not able to do much of anything because of his back pain.  He underwent a left cluneal nerve block at the end of August 2010, with effective pain relief, but continued to have increased back pain and could not stand long or do much of anything because of the pain.  

In October 2010, the Veteran underwent a right cluneal nerve block.  Pain clinic records from October and December 2010 reveal that the Veteran had muscle spasms on the left on physical examination.  In December 2010, the diagnoses of myofascial pain syndrome, lumbar facet joint syndrome, lumbar radiculitis and degenerative disc disease of the lumbar spine remained the same, and the Veteran was scheduled for another right cluneal nerve block on the right.  

The Veteran appeared for another VA C&P examination in December 2010.  The Veteran continued to report daily back pain with an intensity of 6-8/10, and radiation into the left leg, which affects his ability to walk.  Any sort of activity like that of prolonged standing, lifting or bending severely aggravates the low back pain.  The examiner noted that the Veteran has had RFA and multiple epidural injections and facet blocks with moderate short term improvement of his symptoms but no long term benefits.  Additionally, the examiner noted that the Veteran also underwent physical therapy without significant benefit.  The Veteran took Oxycodone and Tylenol three times per day with mild to moderate improvement of his pain symptoms but not with complete resolution.  

The Veteran reported that he could no longer work as a result of back pain because his career as a mechanic required lifting, bending and he could no longer perform this type of labor.  The Veteran reported that his ADL's are affected because he has difficulty putting on his shoes.  He used a cane to help with ambulation.  Significantly, the Veteran reported flare-ups which occur once every 3 months and tend to last one to two weeks.  According to the Veteran, his flare ups typically come out of nowhere and tend to resolve with rest or pain medications and sometimes he has to get fit into the schedule so he can get the epidural blocks performed in order to remove the spine pain during the flare-ups.  The examiner noted that the Veteran's pain was severe and incapacitating during the flare ups and during these times he was essentially bedridden.

On physical examination of the lumbar spine, the Veteran had flexion to 50 degrees, extension to 70 degrees, lateral flexion to 20 degrees bilaterally and rotation to 30 degrees bilaterally, all of which were with pain throughout the entire range of motion, although his range of motion was not additionally limited following repetitive use.  The pain was notably worse with lateral rotation to the left.  There were no spasms appreciated on examination but the Veteran did have diffuse tenderness to palpation greatest at L3 through S1 with a positive straight leg raise on the left.  He had decreased strength in the left lower extremity predominantly with plantar flexion but also in the left thigh region.  Otherwise his strength was normal in all other extremities.  His deep tendon reflexes were normal and symmetric.  He had a decrease in sensation in the lateral thigh region on the left leg.  He had a slow antalgic gait.  The examiner referred to the recent MRI of the lumbar spine which revealed degenerative disc disease seen at multiple levels of the lumbar spine essentially at L3 through S1 but neuroforaminal stenosis at multiple levels created the left nerve root of S1.  The diagnosis was degenerative disc disease of the lumbar spine with left lower extremity radiculopathy.  

As noted above, the RO issued a March 2012 rating decision which granted service connection for left lower extremity radiculopathy, with an initial disability evaluation of 10 percent assigned from January 2, 2011.  The RO thereby assigned a separate disability rating for the neurological impairment associated with the service-connected lumbar spine disability.  The Board must still address the orthopedic manifestations associated with the service-connected lumbar spine disability, as this issue remains in appellate status.  

Given the evidence of record, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for any period of time covered by the appeal prior to August 13, 2008.  As noted above, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine of not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a.

The Veteran's range of motion testing on forward flexion was to 80 degrees (with pain from 80 to 90 degrees) during the April 2006 VA examination.  Although evidence of pain was found on range of motion testing in April 2006, these measurements (even taking into account the pain) are greater than 60 degrees, and there was no additional range of motion lost due to factors such as pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran reported flare-ups of pain on walking and standing but did not report any additional functional limitations.  Thus, a disability evaluation of 20 percent is not warranted based on that portion of the rating criteria.  

Although the Veteran testified at his May 2007 personal hearing that he felt the findings on the April 2006 VA examination were essentially inaccurate, as noted above, the hearing testimony did not provide any additional pertinent findings that would allow for the assignment of the next higher rating.  The Veteran testified that he bent to about 15 degrees at which point it appears the pain began.  However, the Board finds that the examination results are adequate.  The examiner conducted a physical examination and provided sufficient information to allow the Board to render an informed determination.  Although the Veteran did not indicate that he saw a goniometer and indicated that he did not remember performing more than one repetitive motion, the examination was conducted more than a year earlier and the report provides detailed information concerning the ranges of motion and whether there are any additional functional limitations on repetitive use.  In addition, while the examiner noted the claims file had not been provided, the Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.  During the hearing, the Veteran reported that he had increased pain with bending, stooping, lifting and standing for long periods of time.  These assertions are competent, credible and probative and support the assigned 10 percent rating as the Veteran otherwise had range of motion to 80 degrees and a combined range of motion that was significantly greater than 120 degrees.    

The combined range of motion of the thoracolumbar spine is the sum of the measurements for forward flexion (90 degrees), extension (30 degrees), right and left lateral flexion (30 degrees each), and right and left rotation (30 degrees each).  See 38 C.F.R. § 4.71a, Note 2.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id.  The Veteran's combined range of motion in April 2006 was greater than 120 degrees, thus, a disability evaluation of 20 percent is not warranted based on that portion of the rating criteria.

Similarly, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis for any period of time covered by the appeal.  The Veteran was noted to have an antalgic gait in April 2006, but a subsequent VA examination in November 2007 described the Veteran's gait as normal.  In any event, there was no evidence of muscle spasm or guarding, scoliosis, or kyphosis at any time during the pendency of the appeal prior to August 13, 2008.  Thus, a disability evaluation of 20 percent is not warranted based on that portion of the rating criteria.

The Veteran is also not entitled to an evaluation of 40 percent, 50 percent, or 100 percent for any period of time covered by the appeal prior to August 13, 2008.  As noted above, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

There is no evidence of record showing ankylosis of any kind or forward flexion of the thoracolumbar spine to 30 degrees or less to justify a disability evaluation in excess of 10 percent for any period of time covered by the appeal under the General Formula prior to August 13, 2008.

The Board has also considered whether the criteria set forth in Diagnostic Code 5243 for IVDS are applicable in this case.  In light of the Veteran's DDD, this criteria should be considered; however, the rating formula for IVDS makes clear that incapacitating episodes of a varying number of weeks during the past 12 months are required; and, that the incapacitating episodes must require bed rest prescribed by a physician.  In this case, the Veteran is not entitled to an evaluation in excess of 10 percent under the rating formula for IVDS because the record does not reflect, nor does the Veteran allege any incapacitating episodes as defined by Diagnostic Code 5243 for the period of time prior to August 13, 2008.  

The Board has also considered whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  Prior to August 13, 2008, the Veteran's service-connected lumbar spine disability was manifested by evidence of painful limitation of motion, minimal osteophytic changes in the lumbar vertebrae consistent with degenerative changes, mild lumbar facet joint syndrome, antalgic gait, mild DJD, mechanical low back pain without lateralizing neurological deficit, and lumbosacral and lumbar facet tenderness.  However, the April 2006 VA examiner found that the Veteran's range of motion of the lumbar spine was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Even taking into account the Veteran's subjective complaints of pain as well as flare-ups of pain (when he walked more than one mile, prolonged standing, or engaged in bending, stooping or lifting), and difficulty standing for prolonged periods of time the Veteran's symptoms do not more nearly approximate the rating criteria for the next higher evaluation.  Again, his assertions are competent, credible and probative and support the assigned 10 percent rating as the Veteran otherwise had range of motion to 80 degrees and a combined range of motion that was significantly greater than 120 degrees.    

Therefore, the evidence of record does not support a rating in excess of the currently assigned 10 percent evaluation for the period of time covered by the appeal that is prior to August 13, 2008.  See DeLuca, 8 Vet. App. at 206-7.  

From August 13, 2008, until the December 30, 2010 examination, the evidence of record reveals that the Veteran's symptoms and manifestations associated with the service-connected lumbar spine disability more nearly approximate the criteria for the assignment of a 20 percent rating, but no higher.  

During this time period, the evidence shows that the Veteran had 70 degrees of flexion, but he was essentially unable to do repetitive motion due to pain during the August 2008 VA examination and pain affected his ability to walk.  However, the Veteran denied flare-ups.  VA treatment records from November 2008, April 2009, July 2009 and December 2009 all show that the Veteran had normal flexion and extension with pain, a normal gait, and normal curvature.  An examination of April 2010 indicated flexion to 70 degrees, further limited to 50 degrees on repetitive use.  Based on these findings, the criteria for the assignment of a 20 percent rating are more nearly approximated, but a higher rating is not.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

In this case, the Veteran's range of motion for forward flexion exceeded 60 degrees during the period of time in question, but not when pain on use is considered.  Significantly, the August 2008 examiner noted that pain was appreciated throughout the range of motion, with increased severity noted at the end of each range.  In particular, the August 2008 examiner stated, "The Veteran was unable to repetitively range his lumbar spine due to 'severe' pain.  I did feel that he was putting forth significant effort on the examination and attempted to do so, but upon returning to a normal range of motion, his pain would become so severe that he would have to hesitate and any repetitive motion was not true repetitive motion because it would take so long for him to recuperate."  

Significantly, however, pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher disability rating under VA regulations that evaluation disability based upon range-of-motion loss in the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The 20 percent evaluation is warranted based on additional functional limitations including the inability to repetitively use the back shown on examination in August 2008 with flexion otherwise shown to 70 degrees, limitation of motion on repetitive use in April 2010 limited to 50 degrees and functional impairment due to pain affecting the ability to walk and stand for a long period of time.  However, his motion was found to be normal on flexion in November 2008, February 2009, April 2009, July 2009 and December 2009, although he did have pain.  In October 2010, he reported he could not stand long with increased back pain and could not do much, including stretching, due to back pain.  Because the Veteran's functional limitations are contemplated by the 20 percent evaluation and because motion is not limited to 30 degrees or less, the assignment of a rating in excess of 20 percent for the period from August 13, 2008 to December 30, 2010 is not more nearly approximated for the service-connected lumbar spine disability.  The Veteran's competent, credible and probative reports of additional functional impairment was fully considered in determining that his disability level more nearly approximates the criteria for a 20 percent evaluation during this time period.

However, according to the findings on examination in December 2010, the Veteran had flare-ups lasting up to two weeks which essentially rendered the Veteran bedridden.  Furthermore, there is also evidence to suggest that the Veteran's motion is further limited on use during the time period on and after December 30, 2010.  This evidence of flare-ups of severe pain which render the Veteran essentially unable to move for weeks, coupled with the decreased range of flexion to 50 degrees, shows that the Veteran's lumbar spine disability worsened in severity.  This was not factually ascertainable until December 30, 2010.  As recently as October 2010, the Veteran did not report that he was having flare-ups, instead reporting only that he could not stand long and could not do much, including stretching, due to back pain.  

Based on the examination findings of decreased range of motion to 50 degrees, with additional functional limitations, particularly with use and during flare-ups, the Veteran's symptoms more nearly approximate the rating criteria for the next higher evaluation as of December 30, 2010.  The medical evidence is highly probative as to the severity of the Veteran's lumbar spine disability as a physical examination was conducted and the December 2010 examiner, in particular, assessed whether there was additional limitation due to the factors enunciated in Deluca.  The Veteran reported that he could not lift or bend and his activities of daily living were affected as he had difficulty putting his shoes on.  During the last VA examination, the Veteran reported that his daily activities were not affected and that he did not have flare-ups.  Therefore, in resolving all doubt in the Veteran's favor, the evidence of record more nearly approximates the criteria for the assignment of a 40 percent rating, and therefore supports the assignment a 40 percent rating for the period of time covered by the appeal as of December 30, 2010.  See DeLuca, 8 Vet. App. at 206-7.  

A rating higher than 40 percent for the period from December 30, 2010 is not for application in this case.  The medical evidence of record is completely negative for either favorable or unfavorable ankylosis during any period of time that is covered by this appeal from August 13, 2008.  As unfavorable ankylosis of the entire thoracolumbar spine is not demonstrated, the Veteran is not entitled to an evaluation in excess of 40 percent for any period of time covered by this appeal from December 30, 2010. 

The criteria set forth in Diagnostic Code 5243 for IVDS are applicable in this case and have been considered.  In light of the Veteran's DDD.  However, the rating formula for IVDS makes clear that incapacitating episodes (requiring bed rest prescribed by a physician) of a varying number of weeks during the past 12 months are required.  In this case, the Veteran is not entitled to an evaluation in excess of 20 percent from August 13, 2008 or in excess of 40 percent under the rating formula for IVDS because the record does not reflect any incapacitating episodes as defined by Diagnostic Code 5243 for the period of time from August 13, 2008.  Although the Veteran has reported flare-ups that render him essentially bedridden, these do not constitute incapacitating episodes, because they are not periods of time of physician prescribed bed rest.  

Moreover, the Veteran's left leg neurological abnormalities have already been considered by the separate grant of service connection for left lower extremity radiculitis, by rating decision dated in March 2012.  As noted in more detail below, there is some question as to whether the right leg exhibits neurological symptomatology that should be separately rated.  That matter is addressed in the remand portion below.  There is otherwise no indication that the Veteran suffers from neurological abnormalities affecting the bowel or bladder.

Finally, there is no evidence that the manifestations of the Veteran's service-connected lumbar spine disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected lumbar spine disability are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  The criteria in the general rating formula specifically contemplates the Veteran's symptoms of pain, limited motion tenderness and muscle spasms.  Thus, the Veteran's back symptoms and objective manifestations are addressed by the rating criteria under which such disabilities are rated.  The Veteran reports severe pain, fatigue, stiffness, weakness, spasm, with flare-ups, with limitation of motion, which is contemplated by the schedular criteria.  The Veteran's pain on motion and flare-ups have also been considered in assigning the current rating.  There are no additional symptoms of his thoracolumbar disability that are not addressed by the rating schedule.  A separate grant of service connection with a separate rating has been established for the neurological abnormality associated with the back disability.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial disability evaluation in excess of 10 percent for the service-connected lumbar spine disability, diagnosed as degenerative joint disease and degenerative disc disease is denied prior to August 13, 2008.  

A disability rating in excess of 20 percent for the service-connected lumbar spine disability, diagnosed as degenerative joint disease and degenerative disc disease is denied from August 13, 2008 to December 30, 2010.  

A 40 percent disabling rating, but no higher, is granted from December 30, 2010 for the service-connected lumbar spine disability, diagnosed as degenerative joint disease and degenerative disc disease, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, a separate grant of service connection has been established for radiculopathy of the left lower extremity, and there remains some question as to whether a separate grant of service connection is warranted for a neurological deficit of the right lower extremity associated with the Veteran's service-connected lumbar spine disability for the period of time covered by the appeal.   

The Veteran denied having incontinence in September 2007, but he self-reported symptoms of radiating pain up the spine and into the neck in November 2007.  Other records from November note a "neuropathic component" to the Veteran's pain.  Further, in 2009, lumbar radiculitis and radicular syndrome of the lower limbs is noted on outpatient treatment records from February 2009, April 2009, July 2009 and December 2009; and it appears that the condition is affecting both lower extremities.  Although the Veteran consistently reports pain running down his left leg, the outpatient treatment records noted above, and including subsequent records dated in August 2010, October 2010, and December 2010 appear to show a deficit bilaterally.  

In light of the foregoing, the Veteran's low back disability should be re-examined to determine whether it results in any associated neurological abnormality of the right lower extremity which would warrant a separate compensable disability rating based on incomplete paralysis of the sciatic nerve or other nerve associated with the lower extremities.  

The Veteran asserts that he is unable to work due to his service-connected disabilities of the spine, including the lumbar and cervical spine segments.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The Veteran has raised the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a duty-to-assist letter in compliance with 38 C.F.R. § 3.159 for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He should also be requested to complete and return a TDIU form.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In addition, VA treatment records dated from October 2011 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  The record shows that the Veteran is not working and alleges primarily that his service connected lumbar spine and cervical spine disabilities prevent him from obtaining gainful employment.  Advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all of the Veteran's pertinent private treatment records, if any.

3.  Obtain VA treatment records pertaining to the Veteran that date from October 2011.

4.  Schedule the Veteran for a VA examination by an appropriate examiner to determine whether it is at least as likely as not that the Veteran's service-connected lumbar spine disability results in an associated neurological abnormality which would warrant a separate compensable disability rating for the right lower extremity based on incomplete paralysis of the sciatic nerve or other nerve associated with the right lower extremity.  If such impairment is found, the examiner should opine as to whether any incomplete paralysis is mild, moderate, moderately severe, or severe with marked muscular atrophy.  If such impairment is not found, the examiner should opine whether the findings reported in VA medical records dating from September 2007 concerning findings with respect to the right lower extremity indicate that a separate neurologic abnormality affecting the right leg were present during the pendency of the claim but have resolved.

Also, because the Veteran claims that he is unemployable primarily due to his service-connected lumbar and cervical spine disabilities, the examiner should determine the extent to which the Veteran's service-connected disabilities limit employment.  The examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's service-connected disabilities, including the lumbar spine disability, the radicular disability, and the cervical spine disability, either alone or in combination, are severe enough to preclude substantially gainful employment, given the Veteran's level of education and employment history (but without regard to his age).  If any other examinations are deemed warranted in order to provide the requested opinions, additional examination(s) should be scheduled.  

5.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


